Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 1-23 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No. 16/907,252, Application No. 15/587,487, and Application No. 13/510,062, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, claim 1 and claim 12 of this application recite “one or more sensors configured to provide measurements indicative of the muscle stimulation” which does not have adequate support or enablement in the prior-filed application(s). Furthermore, claim 7 and claim 18 of this application recite “wherein at least one electrode of the one or more electrodes is in electrical communication with said at least one heat generating element and said muscle stimulating element” which does not have adequate support or enablement in the prior-filed application(s).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“one or more sensors configured to provide measurements indicative of the muscle stimulation” (claim 1, claim 12) has not been shown. Only “temperature sensors” have been shown (Fig. 5) and these do not appear to be indicative of muscle stimulation based upon applicant’s disclosure.
“handheld applicator comprises one or more heads configured to contact the skin tissue … comprise one or more electrodes in electrical communication with said at least one heat generating element and/or said muscle stimulating element” (claim 6, claim 17) has not been shown. Only one applicator head with electrodes has been illustrated in the drawings.
“at least one electrode of the one or more electrodes is in electrical communication with said at least one heat generating element and said muscle stimulating element” (claim 7, claim 18) has not been shown. Figure 5 illustrates a group of electrodes, but no single electrode is shown that is in communication with both the heat generating element and the muscle stimulating element.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 2 of the specification, the seventh line from the bottom recites “san1e” which appears to be an error. Examiner suggests --same--.
Page 2 of the specification, the third line from the bottom recites “perfom1ed” which appears to be an error. Examiner suggests --performed--.
Page 3 of the specification, line 1 recites “placed m contact” which appears to be an error. Examiner suggests --placed in contact--.
Page 3 of the specification, line 2 recites “user 1s skin” which appears to be an error. Examiner suggests --user’s skin--.
Page 4 of the specification, the fourth line from the bottom recites “exe1ied” which appears to be an error. Examiner suggests --exerted--.
Page 5 of the specification, line 9 recites “at a11 increased rate” and “a11” appears to be an error. Examiner suggests --at an increased rate--.
Page 6 of the specification, the eight line from the bottom recites “a.. 11” which appears to be an error. Examiner suggests --an--.
Page 7 of the specification, the fourth line recites “user1s” which appears to be an error. Examiner suggests --user’s--.
Page 8 of the specification, the sixth line recites “exan1ple” which appears to be an error. Examiner suggests --example--.
Appropriate correction is required.
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  
Claim 2, line 2 recites “the sensors” and Examiner suggests --the one or more sensors-- in order to have proper antecedent basis.  
Claim 13, line 2 recites “the sensors” and Examiner suggests --the one or more sensors-- in order to have proper antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 10, 14, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 1 recites “said predetermined activation patterns” which lacks antecedent basis. The claim(s) do not have prior support for the activation patterns being “predetermined.”
Claim 5, the last line recites “optionally” which is indefinite because it raises a question or doubt as to whether the feature introduced by such language is a required feature of the claims. For purposes of examination, under the broadest reasonable interpretation the limitations following “optionally” were not considered to be required in claim 5.
Claim 10, lines 1-2 recite “said activation pattern of said EMS and said RF energy” which lacks antecedent basis.
Claim 10, lines 2-3 recite “signal intensity, frequency, and duration” and it is unclear if these parameters are associated with the pattern of EMS, associated with the RF energy, or both.
Claim 14, line 1 recites “said predetermined activation patterns” which lacks antecedent basis. The claim(s) do not have prior support for the activation patterns being “predetermined.”
Claim 16, the last line recites “optionally” which is indefinite because it raises a question or doubt as to whether the feature introduced by such language is a required feature of the claims. For purposes of examination, under the broadest reasonable interpretation the limitations following “optionally” were not considered to be required in claim 16.
Claim 21, lines 1-2 recite “said activation pattern of said EMS and said RF energy” which lacks antecedent basis.
Claim 21, lines 2-3 recite “signal intensity, frequency, and duration” and it is unclear if these parameters are associated with the pattern of EMS, associated with the RF energy, or both.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torbati (2007/0055154) in view of Lauterbach et al. (5,562,706).
Regarding claim 23, Torbati discloses a method of treating a person’s skin tissue (see the first sentence of [0029], lines 11-15 of [0029], and see Fig. 5), comprising: providing a skin tissue treatment apparatus (Fig. 3) comprising: a muscle stimulating element (muscle stimulation apparatus 308, Fig. 3; electrodes 406, Fig. 4) configured to provide muscle stimulation to a muscle layer (muscle layer 208, Fig. 2; muscle layer 416, Fig. 4; “electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048]) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4, is below the skin layer); a handheld applicator (transducer 210, Fig. 2; 410, Fig. 4; the transducer head may provide small circular motions via the wrist to provide a massage and thus the probe is configured to be handheld, see lines 31-37 of [0029]) configured to be placed in vicinity of the skin tissue (see Fig. 2 and Fig. 4, the applicator 210, 410, is placed on the skin tissue) to deliver therapy (see Fig. 2, Fig. 4); one or more sensors configured to provide measurements while the person’s skin tissue is treated by one or more treatments (patient measurement apparatus 304, Fig. 3; “measures physical parameters of the patient such as: weight, interior or exterior contour of a body part, body fat ratio, and the like… before, during and/or after the treatment” see lines 11-14 of [0054]); and providing a control board (processor 302, Fig. 3; processor 402, Fig. 4) configured and operable to accept the measurements from the one or more sensors (processor 302/402 communicates with patient measurement apparatus 304, Fig. 3; see lines 8-17 of [0054]) and control the handheld applicator (210, Fig. 2; see the third sentence of [0054], the processor controls the patient measurement equipment, the muscle stimulation, manual/mechanical massaging, and ultrasound) according to one or more activation patterns (see lines 47-63 of [0029]); thereby providing the one or more treatments to the skin tissue (ultrasound therapy, massaging, and electrical muscle stimulation is provided by the skin tissue treatment apparatus as seen in Figs. 4-5, and this provides a treatment such as reducing body perimeter and reducing or eliminating cellulite and fat from the body and tightening sagging skin, see the first sentence of [0029] and lines 11-15 of [0029]).
Torbati is silent regarding the handheld applicator (210, Fig. 2; 410, Fig. 4) being configured to deliver the muscle stimulation from the muscle stimulating element (Torbati shows the electrodes 406 are separate from the applicator 410, Fig. 4).
Lauterbach teaches a related cosmetic (see lines 1-3 of the Abstract) muscle stimulating device (Figs. 5-6) with muscle stimulating electrodes (electrodes 42, 42, Fig. 5; see col. 3, lines 58-60) mounted in a device head (head 34, Figs. 5-6) in a handheld applicator (handle 18, Fig. 6) that is portable and allows easy manipulation with one hand (see col. 3, lines 15-18). Additionally, the handle (18) provides an input mechanism (manually operable potentiometer 64 to control voltage, see col. 4, lines 11-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrodes and applicator of Torbati to have the electrodes relocated to be mounted in a treatment head in the handheld applicator with at least one input mechanism as taught by Lauterbach so that the device can be more portable and easily manipulated with one hand, while also providing a quick way for the user to adjust voltage.
Claims 1-6, 8, 11-17, 19, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torbati (2007/0055154) in view of Lauterbach et al. (5,562,706) and Fahey (2010/0057149).
Regarding claim 1, Torbati discloses a method of treating a person’s skin tissue (see the first sentence of [0029], lines 11-15 of [0029], and see Fig. 5), comprising: providing a skin tissue treatment apparatus (Fig. 3) comprising: a muscle stimulating element (muscle stimulation apparatus 308, Fig. 3; electrodes 406, Fig. 4) configured to provide muscle stimulation to a muscle layer (muscle layer 208, Fig. 2; muscle layer 416, Fig. 4; “electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048]) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4, is below the skin layer); a handheld applicator (transducer 210, Fig. 2; 410, Fig. 4; the transducer head may provide small circular motions via the wrist to provide a massage and thus the probe is configured to be handheld, see lines 31-37 of [0029]) configured to be placed in vicinity of the skin tissue (see Fig. 2 and Fig. 4, the applicator 210, 410, is placed on the skin tissue) to deliver therapy (see Fig. 2, Fig. 4); one or more sensors (patient measurement apparatus 304, Fig. 3; “measures physical parameters of the patient such as: weight, interior or exterior contour of a body part, body fat ratio, and the like… before, during and/or after the treatment” see lines 11-14 of [0054]); and providing a control board (processor 302, Fig. 3; processor 402, Fig. 4) configured and operable to activate the handheld applicator (210, Fig. 2; see the third sentence of [0054], the processor controls the patient measurement equipment, the muscle stimulation, manual/mechanical massaging, and ultrasound) according to respective activation patterns (see lines 47-63 of [0029]); thereby providing one or more treatments to the skin tissue (ultrasound therapy, massaging, and electrical muscle stimulation is provided by the skin tissue treatment apparatus as seen in Figs. 4-5, and this provides a treatment such as reducing body perimeter and reducing or eliminating cellulite and fat from the body and tightening sagging skin, see the first sentence of [0029] and lines 11-15 of [0029]).
Torbati is silent regarding the handheld applicator (210, Fig. 2; 410, Fig. 4) being configured to deliver the muscle stimulation from the muscle stimulating element (Torbati shows the electrodes 406 are separate from the applicator 410, Fig. 4); and the one or more sensors being configured to provide measurements indicative of the muscle stimulation.
Lauterbach teaches a related cosmetic (see lines 1-3 of the Abstract) muscle stimulating device (Figs. 5-6) with muscle stimulating electrodes (electrodes 42, 42, Fig. 5; see col. 3, lines 58-60) mounted in a device head (head 34, Figs. 5-6) in a handheld applicator (handle 18, Fig. 6) that is portable and allows easy manipulation with one hand (see col. 3, lines 15-18). Additionally, the handle (18) provides an input mechanism (manually operable potentiometer 64 to control voltage, see col. 4, lines 11-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrodes and applicator of Torbati to have the electrodes relocated to be mounted in a treatment head in the handheld applicator with at least one input mechanism as taught by Lauterbach so that the device can be more portable and easily manipulated with one hand, while also providing a quick way for the user to adjust voltage.
The modified Torbati/Lauterbach method is still silent regarding the one or more sensors being configured to provide measurements indicative of the muscle stimulation.
Fahey teaches a related muscle stimulation device (NMES system with one or more electrodes 110, Fig. 1) that has one or more sensors (one or more sensing electrode(s) included in the device housing, see lines 6-9 of [0029]) being configured to provide measurements indicative of the muscle stimulation (“sensing electrode may be configured to provide a feedback signal indicative of a parameter related to a target muscle” see the second sentence of [0039]), and the control board (control unit 130, Fig. 1) adjusts parameters of the electrical stimulation based upon feedback provided by the one or more sensors (“control unit may also communicate with the one or more sensing electrodes … the signals provided to the stimulation electrode may depend on signals received from the sensing electrode. Thus, the system may provide a feedback, to control the electrical stimulation provided … for safety and optimization” see the last nine lines of [0039], and see also lines 3-5 of [0042]). The stimulation electrodes are individually controllable by the control board and adjustable by a variety of parameters (see lines 1-9 of [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the skin tissue treatment apparatus of Torbati/Lauterbach to include one or more sensing electrodes to provide measurements indicative of the muscle stimulation as taught by Fahey so the electrical muscle stimulation can be monitored, and feedback can be provided from the one or more sensors so the control unit can adjust the parameters of the activation patterns to improve safety and optimize performance.
Regarding claim 2, the modified Torbati/Lauterbach/Fahey method discloses wherein said control board (processor 302/402 of Torbati, as modified by Fahey) is configured to receive said measurements from the sensors (see the last nine lines of [0039] of Fahey) and to determine parameters of the activation patterns (see lines 47-63 of [0029] of Torbati) based on the one or more sensors measurements (in the modified device, the signals provided by the control board to the stimulation electrodes depends on the signals received as feedback from the one or more sensing electrodes, to provide improved safety and optimization of muscle stimulation, see the last nine lines of [0039] of Fahey).  
Regarding claim 3, the modified Torbati/Lauterbach/Fahey method discloses wherein said predetermined activation patterns (lines 47-63 of [0039] of Fahey) provide a skin tissue treatment comprising one or more of the following: skin tightening, reducing distance between epidermis and the muscle layer (see the first sentence of [0029] and lines 11-15 of [0029] of Torbati. Reducing/eliminating cellulite and fat will reduce the distance between the epidermis and the muscle layer, see Fig. 2 of Torbati. Additionally, returning sagging skin to a smooth state it looked before sagging is skin tightening).  
Regarding claim 4, the modified Torbati/Lauterbach/Fahey method discloses wherein said apparatus further comprising at least one heat generating element (ultrasound apparatus 312, Fig. 3 of Torbati; which produces ultrasound waves 202, Fig. 2 of Torbati) configured to modify temperature of the skin tissue (see the second sentence of [0043] and the last sentence of [0044] of Torbati).
Regarding claim 5, the modified Torbati/Lauterbach/Fahey method discloses wherein one of said at least one heat generating element (ultrasound apparatus 312, Fig. 3 of Torbati; which produces ultrasound waves 202, Fig. 2 of Torbati) is configured to perform at least: increase the temperature of the skin tissue (see the second sentence of [0043] and the last sentence of [0044] of Torbati. Note that the last limitation of no more than 45 degrees C is considered optional).
Regarding claim 6, the modified Torbati/Lauterbach/Fahey method discloses wherein said handheld applicator (210 of Torbati, as modified by handheld applicator in Figs. 5-6 of Lauterbach) comprises one or more heads (applicator head 34, Figs. 5-6 of Lauterbach) configured to contact the skin tissue during said one or more treatments (the electrodes 42, Fig. 5 of Lauterbach will be contacting the skin tissue in order to stimulate the muscle(s) similar to electrodes 406, Fig. 4 of Torbati, during the treatments), wherein said one or more heads (34) comprise one or more electrodes (electrodes 42, Fig. 5 of Lauterbach) in electrical communication with said muscle stimulating element (in the modified device, the electrodes 42 of Lauterbach communicate with muscle stimulation apparatus 308, Fig. 3 of Torbati. The electrodes are in electrical communication with a power source to provide electrical stimulation. It is noted that the broadest reasonable interpretation of “and/or” only requires “or” and thus the claim does not require the electrodes to be in communication with both the muscle stimulating element and heating element).  
Regarding claim 8, the modified Torbati/Lauterbach/Fahey method discloses wherein said muscle stimulating element (muscle stimulation apparatus 308, Fig. 3 of Torbati, with electrodes 42 mounted in the head of the handheld applicator as taught by Lauterbach) comprises an electrical pulse generator (the processor 302 of Torbati controls the electrical pulses provided to the stimulator, see the third sentence of [0054] of Torbati; see also the first sentence of [0037] and lines 1-9 of [0040] of Fahey) configured to provide electrical muscle stimulation signal (EMS) to the muscles in the muscle layer (“electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048] of Torbati) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4 of Torbati, is below the skin layer), and wherein said one or more electrodes (electrodes of Torbati, modified to be mounted in the head of the handheld applicator as taught by Lauterbach) are configured to deliver the electrical muscle stimulation signal to the skin tissue (the electrodes deliver the electrical muscle stimulation to the skin tissue, see lines 41-43 of [0029] and the first sentence of [0048] of Torbati).  
Regarding claim 11, the modified Torbati/Lauterbach/Fahey method discloses wherein said control board (processor 302/402 of Torbati, as modified by Fahey) is configured and operable to activate said at least one heat generating element and said muscle stimulating element (see the third sentence of [0054] of Torbati, the processor controls the muscle stimulating element and the ultrasound apparatus (heat generating element)) in one or more of the following activation patterns: sequentially, intermittently and simultaneously (at least simultaneously, see the penultimate sentence of [0050] of Torbati).  
Regarding claim 12, Torbati discloses a system of treating a person’s skin tissue (see the first sentence of [0029], lines 11-15 of [0029], and see Fig. 5), comprising: a skin tissue treatment apparatus (Fig. 3) comprising: a muscle stimulating element (muscle stimulation apparatus 308, Fig. 3; electrodes 406, Fig. 4) configured to provide muscle stimulation to a muscle layer (muscle layer 208, Fig. 2; muscle layer 416, Fig. 4; “electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048]) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4, is below the skin layer); a handheld applicator (transducer 210, Fig. 2; 410, Fig. 4; the transducer head may provide small circular motions via the wrist to provide a massage and thus the probe is configured to be handheld, see lines 31-37 of [0029]) configured to be placed in vicinity of the skin tissue (see Fig. 2 and Fig. 4, the applicator 210, 410, is placed on the skin tissue) to deliver therapy (see Fig. 2, Fig. 4); one or more sensors (patient measurement apparatus 304, Fig. 3; “measures physical parameters of the patient such as: weight, interior or exterior contour of a body part, body fat ratio, and the like… before, during and/or after the treatment” see lines 11-14 of [0054]); and a control board (processor 302, Fig. 3; processor 402, Fig. 4) configured and operable to activate the handheld applicator (210, Fig. 2; see the third sentence of [0054], the processor controls the patient measurement equipment, the muscle stimulation, manual/mechanical massaging, and ultrasound) according to respective activation patterns (see lines 47-63 of [0029]); thereby providing one or more treatments to the skin tissue (ultrasound therapy, massaging, and electrical muscle stimulation is provided by the skin tissue treatment apparatus as seen in Figs. 4-5, and this provides a treatment such as reducing body perimeter and reducing or eliminating cellulite and fat from the body, see the first sentence of [0029] and lines 11-15 of [0029]).
Torbati is silent regarding the handheld applicator (210, Fig. 2; 410, Fig. 4) being configured to deliver the muscle stimulation from the muscle stimulating element (Torbati shows the electrodes 406 are separate from the applicator 410, Fig. 4); and the one or more sensors being configured to provide measurements indicative of the muscle stimulation.
Lauterbach teaches a related cosmetic (see lines 1-3 of the Abstract) muscle stimulating device (Figs. 5-6) with muscle stimulating electrodes (electrodes 42, 42, Fig. 5; see col. 3, lines 58-60) mounted in a device head (head 34, Figs. 5-6) in a handheld applicator (handle 18, Fig. 6) that is portable and allows easy manipulation with one hand (see col. 3, lines 15-18). Additionally, the handle (18) provides an input mechanism (manually operable potentiometer 64 to control voltage, see col. 4, lines 11-18).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the electrodes and applicator of Torbati to have the electrodes relocated to be mounted in a treatment head in the handheld applicator with at least one input mechanism as taught by Lauterbach so that the device can be more portable and easily manipulated with one hand, while also providing a quick way for the user to adjust voltage.
The modified Torbati/Lauterbach device is still silent regarding the one or more sensors being configured to provide measurements indicative of the muscle stimulation.
Fahey teaches a related muscle stimulation device (NMES system with one or more electrodes 110, Fig. 1) that has one or more sensors (one or more sensing electrode(s) included in the device housing, see lines 6-9 of [0029]) being configured to provide measurements indicative of the muscle stimulation (“sensing electrode may be configured to provide a feedback signal indicative of a parameter related to a target muscle” see the second sentence of [0039]), and the control board (control unit 130, Fig. 1) adjusts parameters of the electrical stimulation based upon feedback provided by the one or more sensors (“control unit may also communicate with the one or more sensing electrodes … the signals provided to the stimulation electrode may depend on signals received from the sensing electrode. Thus, the system may provide a feedback, to control the electrical stimulation provided … for safety and optimization” see the last nine lines of [0039], and see also lines 3-5 of [0042]). The stimulation electrodes are individually controllable by the control board and adjustable by a variety of parameters (see lines 1-9 of [0040]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the skin tissue treatment apparatus of Torbati/Lauterbach to include one or more sensing electrodes to provide measurements indicative of the muscle stimulation as taught by Fahey so the electrical muscle stimulation can be monitored, and feedback can be provided from the one or more sensors so the control unit can adjust the parameters of the activation patterns to improve safety and optimize performance.
Regarding claim 13, the modified Torbati/Lauterbach/Fahey device discloses wherein said control board (processor 302/402 of Torbati, as modified by Fahey) is configured to receive said measurements from the sensors (see the last nine lines of [0039] of Fahey) and to determine parameters of the activation patterns (see lines 47-63 of [0029] of Torbati) based on the one or more sensors measurements (in the modified device, the signals provided by the control board to the stimulation electrodes depends on the signals received as feedback from the one or more sensing electrodes, to provide improved safety and optimization of muscle stimulation, see the last nine lines of [0039] of Fahey).  
Regarding claim 14, the modified Torbati/Lauterbach/Fahey device discloses wherein said predetermined activation patterns (lines 47-63 of [0039] of Fahey) provide a skin tissue treatment comprising one or more of the following: skin tightening, reducing distance between epidermis and the muscle layer (see the first sentence of [0029] and lines 11-15 of [0029] of Torbati. Reducing/eliminating cellulite and fat will reduce the distance between the epidermis and the muscle layer, see Fig. 2 of Torbati. Additionally, returning sagging skin to a smooth state it looked before sagging is skin tightening).  
Regarding claim 15, the modified Torbati/Lauterbach/Fahey device discloses wherein said apparatus further comprising at least one heat generating element (ultrasound apparatus 312, Fig. 3 of Torbati; which produces ultrasound waves 202, Fig. 2 of Torbati) configured to modify temperature of the skin tissue (see the second sentence of [0043] and the last sentence of [0044] of Torbati).
Regarding claim 16, the modified Torbati/Lauterbach/Fahey device discloses wherein one of said at least one heat generating element (ultrasound apparatus 312, Fig. 3 of Torbati; which produces ultrasound waves 202, Fig. 2 of Torbati) is configured to perform at least: increase the temperature of the skin tissue (see the second sentence of [0043] and the last sentence of [0044] of Torbati. Note that the last limitation of no more than 45 degrees C is considered optional).
Regarding claim 17, the modified Torbati/Lauterbach/Fahey device discloses wherein said handheld applicator (210 of Torbati, as modified by handheld applicator in Figs. 5-6 of Lauterbach) comprises one or more heads (applicator head 34, Figs. 5-6 of Lauterbach) configured to contact the skin tissue during said one or more treatments (the electrodes 42, Fig. 5 of Lauterbach will be contacting the skin tissue in order to stimulate the muscle(s) similar to electrodes 406, Fig. 4 of Torbati, during the treatments), wherein said one or more heads (34) comprise one or more electrodes (electrodes 42, Fig. 5 of Lauterbach) in electrical communication with said muscle stimulating element (in the modified device, the electrodes 42 of Lauterbach communicate with muscle stimulation apparatus 308, Fig. 3 of Torbati. The electrodes are in electrical communication with a power source to provide electrical stimulation. It is noted that the broadest reasonable interpretation of “and/or” only requires “or” and thus the claim does not require the electrodes to be in communication with both the muscle stimulating element and heating element).  
Regarding claim 19, the modified Torbati/Lauterbach/Fahey device discloses wherein said muscle stimulating element (muscle stimulation apparatus 308, Fig. 3 of Torbati, with electrodes 42 mounted in the head of the handheld applicator as taught by Lauterbach) comprises an electrical pulse generator (the processor 302 of Torbati controls the electrical pulses provided to the stimulator, see the third sentence of [0054] of Torbati; see also the first sentence of [0037] and lines 1-9 of [0040] of Fahey) configured to provide electrical muscle stimulation signal (EMS) to the muscles in the muscle layer (“electrical stimulation apparatus capable of providing electrical stimulation to muscles surrounding the area of treatment” see lines 41-43 of [0029], see also the first sentence of [0048] of Torbati) located below the skin tissue (muscle layer 208, Fig. 2, and muscle layer 416, Fig. 4 of Torbati, is below the skin layer), and wherein said one or more electrodes (electrodes of Torbati, modified to be mounted in the head of the handheld applicator as taught by Lauterbach) are configured to deliver the electrical muscle stimulation signal to the skin tissue (the electrodes deliver the electrical muscle stimulation to the skin tissue, see lines 41-43 of [0029] and the first sentence of [0048] of Torbati).  
Regarding claim 22, the modified Torbati/Lauterbach/Fahey device discloses wherein said control board (processor 302/402 of Torbati, as modified by Fahey) is configured and operable to activate said at least one heat generating element and said muscle stimulating element (see the third sentence of [0054] of Torbati, the processor controls the muscle stimulating element and the ultrasound apparatus (heat generating element)) in one or more of the following activation patterns: sequentially, intermittently and simultaneously (at least simultaneously, see the penultimate sentence of [0050] of Torbati).  
Claims 7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torbati (2007/0055154) in view of Lauterbach et al. (5,562,706) and Fahey (2010/0057149) as applied to claim 6 and claim 15 above, and further in view of Ron Edoute et al. (2011/0130618).
Regarding claim 7, the modified Torbati/Lauterbach/Fahey method is silent regarding wherein at least one electrode of the one or more electrodes (electrodes of Torbati as modified by Lauterbach to be mounted in a treatment head in the handheld applicator) is in electrical communication with said at least one heat generating element and said muscle stimulating element.  
Ron Edoute teaches a related system for increasing skin rejuvenation (Fig. 1A) by providing one or more electrodes (electrodes 41, Fig. 1B) wherein at least one electrode (41) of the one or more electrodes is in electrical communication with a heat generating element and a muscle stimulating element (“each of said electrodes is adapted for both (i) providing electromagnetic pulses to said region of a patient’s skin; and, (ii) applying heat up to temperature T to said region of a patient’s skin” see lines 6-9 of [0098], and note that the heat generating mechanism is Radiofrequency, see the first sentence of [0020] and [0099]). By providing each electrode with multiple therapies, each electrode can provide the therapies simultaneously (see the last three lines of [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one electrode of the one or more electrodes of Torbati/Lauterbach/Fahey to be in electrical communication with the heat generating element and the muscle stimulating element as generally taught by Ron Edoute so that the electrode can provide the therapies simultaneously and thus the skin beneath the electrode will receive simultaneous heat and muscle stimulation therapy.
Regarding claim 18, the modified Torbati/Lauterbach/Fahey device s silent regarding wherein at least one electrode of the one or more electrodes (electrodes of Torbati as modified by Lauterbach to be mounted in a treatment head in the handheld applicator) is in electrical communication with said at least one heat generating element and said muscle stimulating element.  
Ron Edoute teaches a related system for increasing skin rejuvenation (Fig. 1A) by providing one or more electrodes (electrodes 41, Fig. 1B) wherein at least one electrode (41) of the one or more electrodes is in electrical communication with a heat generating element and a muscle stimulating element (“each of said electrodes is adapted for both (i) providing electromagnetic pulses to said region of a patient’s skin; and, (ii) applying heat up to temperature T to said region of a patient’s skin” see lines 6-9 of [0098], and note that the heat generating mechanism is Radiofrequency, see the first sentence of [0020] and [0099]). By providing each electrode with multiple therapies, each electrode can provide the therapies simultaneously (see the last three lines of [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify at least one electrode of the one or more electrodes of Torbati/Lauterbach/Fahey to be in electrical communication with the heat generating element and the muscle stimulating element as generally taught by Ron Edoute so that the electrode can provide the therapies simultaneously and thus the skin beneath the electrode will receive simultaneous heat and muscle stimulation therapy.
Claims 9-10 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Torbati (2007/0055154) in view of Lauterbach et al. (5,562,706) and Fahey (2010/0057149) as applied to claim 6 and claim 15 above, and further in view of Kreindel (2006/0036300).
Regarding claim 9, the modified Torbati/Lauterbach/Fahey method is silent regarding wherein said heat generating element comprises a radio frequency (RF) generator configured to generate RF energy to increase the temperature of the skin tissue, and wherein said one or more electrodes are configured to deliver the RF energy to the skin tissue.  
Kreindel teaches a related non-invasive fat removal device (method for lipolysis, see Fig. 1 and see the first sentence of [0019]) comprising a heat generating element comprising a radio frequency generator configured to generate RF energy to increase the temperature of the skin tissue (RF electrodes 121, 122, Fig. 1; RF electrodes 202, 203, Fig. 2; this generates a heating of the deep skin layer to destroy fat cells, which occurs at temperatures of at least 45 degrees Celsius, see the first sentence of [0009] and the first two sentences of [0013]), and wherein one or more electrodes (121, 122, Fig. 1; 202, 203, Fig. 2) are configured to deliver the RF energy to the skin tissue (see the first sentence of [0039]). The electrodes provide a benefit of being able to also be cooled to prevent overheating the skin (see the first three sentences of [0014], and see lines 8-11 of [0042], the electrode surface can be cooled to avoid overheating).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat generating element of Torbati/Lauterbach/Fahey to be replaced with or at least supplemented with RF energy provided by electrodes as taught by Kreindel because this will provide an expected result of generating sufficient heat to help destroy fat cells but also providing a cooling effect to avoid overheating the skin. 
Regarding claim 10, the modified Torbati/Lauterbach/Fahey/Kreindel method discloses wherein said activation pattern of said EMS and said RF energy is user selectable (the user may individually control EMS parameters such as level of stimulation, pulse width, duration, frequency, amplitude, waveform, etc., as described in para. [0040] of Fahey; and the user may control parameters of the RF energy via the input keyboard 707, see Fig. 1 and lines 13-17 of [0018] of 2003/0187488 which is incorporated by reference as stated in lines 4-8 of [0038] of Kreindel) and includes one or more of the following: signal intensity, frequency, and duration (see para. [0040] of Fahey and lines 4-8 of [0038] of Kreindel), thereby enabling to optimize the one or more treatments for different users or different positions on body of the treated person (this is a recitation of the intended purpose or benefit of the preceding limitations, and the modified device would be able to be optimized for different users or positions on the body by adjusting the claimed parameters).  
Regarding claim 20, the modified Torbati/Lauterbach/Fahey device is silent regarding wherein said heat generating element comprises a radio frequency (RF) generator configured to generate RF energy to increase the temperature of the skin tissue, and wherein said one or more electrodes are configured to deliver the RF energy to the skin tissue.  
Kreindel teaches a related non-invasive fat removal device (method for lipolysis, see Fig. 1 and see the first sentence of [0019]) comprising a heat generating element comprising a radio frequency generator configured to generate RF energy to increase the temperature of the skin tissue (RF electrodes 121, 122, Fig. 1; RF electrodes 202, 203, Fig. 2; this generates a heating of the deep skin layer to destroy fat cells, which occurs at temperatures of at least 45 degrees Celsius, see the first sentence of [0009] and the first two sentences of [0013]), and wherein one or more electrodes (121, 122, Fig. 1; 202, 203, Fig. 2) are configured to deliver the RF energy to the skin tissue (see the first sentence of [0039]). The electrodes provide a benefit of being able to also be cooled to prevent overheating the skin (see the first three sentences of [0014], and see lines 8-11 of [0042], the electrode surface can be cooled to avoid overheating).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the heat generating element of Torbati/Lauterbach/Fahey to be replaced with or at least supplemented with RF energy provided by electrodes as taught by Kreindel because this will provide an expected result of generating sufficient heat to help destroy fat cells but also providing a cooling effect to avoid overheating the skin. 
Regarding claim 21, the modified Torbati/Lauterbach/Fahey/Kreindel device discloses wherein said activation pattern of said EMS and said RF energy is user selectable (the user may individually control EMS parameters such as level of stimulation, pulse width, duration, frequency, amplitude, waveform, etc., as described in para. [0040] of Fahey; and the user may control parameters of the RF energy via the input keyboard 707, see Fig. 1 and lines 13-17 of [0018] of 2003/0187488 which is incorporated by reference as stated in lines 4-8 of [0038] of Kreindel) and includes one or more of the following: signal intensity, frequency, and duration (see para. [0040] of Fahey and lines 4-8 of [0038] of Kreindel), thereby enabling to optimize the one or more treatments for different users or different positions on body of the treated person (this is a recitation of the intended purpose or benefit of the preceding limitations, and the modified device would be able to be optimized for different users or positions on the body by adjusting the claimed parameters).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ron Edoute et al. (2010/0016850) discloses a related skin beautification method with an electrical muscle stimulator. Bontoux et al. (5,797,966) discloses a related electrical stimulation appliance for treating fat. Paolizzi (5,476,504) discloses a related handheld electrical stimulation appliance for improving skin tone. Ron Edoute et al. (2016/0346561) discloses a related skin beautification method with electrodes for applying heat and pulsed electromagnetic energy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785